Citation Nr: 0828265	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  07-10 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Bayani B. Labayog, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran was missing from December 1944 to January 1945, 
had recognized Philippine Guerilla service from January 1945 
to September 1945, and had service with the regular 
Philippine Army from September 1945 to November 1945.  The 
appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the appellant's previously denied claim of entitlement 
to service connection for the veteran's cause of death.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

An appellant must be afforded the full right to 
representation in all stages of an appeal.  38 C.F.R. 
§ 20.600 (2007).   Here, in September 2001, the appellant 
properly executed a written agreement with a prior attorney-
in-fact, Bayani B. Labayog.  The representation agreement was 
affirmed by the appellant in November 2006.  She has not 
revoked it, and in fact, her March 2007 Substantive Appeal 
was filed by Bayani B. Labayog.  In this regard, the Board 
notes that when an appellant has appointed a representative, 
the RO must afford that representative the opportunity to 
execute a VA Form 646, Statement of Accredited Representative 
in Appealed Case, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1MR, Part I, Chapter 5, Section F, para. 27 (Aug. 
19, 2005).  

Although the file shows that the RO apparently believed that 
the appellant was not represented, the absence of a VA Form 
646, or other statement in support of the appellant's claim, 
indicates that the appellant was not afforded her full right 
to representation during all stages of the appeal.  38 C.F.R. 
§ 20.600.  As such, the private representative must be given 
an opportunity to offer written argument on the appellant's 
behalf, and this argument must be considered by the RO.  
Thus, the Board has no discretion and must remand this case 
to afford the appellant due process.  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

The RO must afford the veteran's 
representative, Bayani B. Labayog, the 
opportunity to file a VA Form 646, or 
other statement in support of the 
appellant's claim, before the case is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

